                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION
                            CIVIL ACTION NO. 5:19-CV-121-TBR

POLYONE CORPORATION,                                                                 PLAINTIFF

v.

WESTLAKE VINYLS, INC.,                                                             DEFENDANT

                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Plaintiff PolyOne Corporation’s Motion to Vacate

Final Arbitration Award. [DN 1]. Defendant Westlake Vinyls, Inc. responded, [DN 35], and

PolyOne replied, [DN 39]. Additionally, Westlake filed a Motion to Confirm Final Arbitration

Award. [DN 13]. PolyOne responded, [DN 34], and Westlake replied, [DN 37]. This matter is

ripe for adjudication. For the reasons stated herein, PolyOne’s Motion to Vacate, [DN 1], is

DENIED and Westlake’s Motion to Confirm, [DN 13], is GRANTED.

                                        BACKGROUND

       PolyOne and Westlake have long disputed the allocation of investigation and remediation

costs incurred due to environmental contamination at an industrial complex in Calvert City,

Kentucky (the “Site”). Further details concerning the relationship between these parties can be

found in this Court’s Memorandum Opinion in PolyOne Corporation v. Westlake Vinyls, Inc.,

No. 5:17-CV-157-TBR, 2018 WL 2437241 (W.D. Ky. May 30, 2018). The current dispute arises

from the 2007 Settlement Agreement, in which the parties agreed to resolve litigation related to

environmental liabilities arising on or before July 31, 2007, and to arbitrate the allocation of

certain environmental costs (“Allocable Costs”) arising after that date. [See DN 6-1].

       On May 19, 2017, PolyOne filed a Demand for Arbitration pursuant to the 2007

Settlement Agreement. [DN 6 at 226]. The parties spent the next two years engaged in arbitration


                                                1
before a panel of three experienced arbitrators. [DN 13 at 372]. The arbitration hearing itself

“covered 36 trial days over more than four months, and included nearly two hundred hours of

testimony, approximately 7,000 exhibits, 36 live witnesses and 16 witnesses by deposition.” Id.

at 373. The parties filed extensive post-hearing briefs and the Panel requested additional time to

prepare its award in light of the complexity of the case. Id. On May 22, 2019, the Panel issued its

Final Award unanimously assigning 100% of the Allocable Costs to PolyOne. Id. at 375. On

August 20, 2019, PolyOne filed the Motion to Vacate Final Arbitration Award currently before

the Court. [DN 1].

                                      LEGAL STANDARD

       The Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1–16, expresses the federal policy

favoring enforcement of arbitration awards. See generally Volt Info. Scis., Inc. v. Bd. of Trs. of

Leland Stanford Junior Univ., 489 U.S. 468, 479, 109 S.Ct. 1248, 103 L.Ed.2d 488 (1989). To

encourage parties to agree to arbitration, the FAA ensures that “arbitration awards are both fair

and final.” Solvay Pharm., Inc. v. Duramed Pharm., Inc., 442 F.3d 471, 475 (6th Cir. 2006). The

Act promotes finality “by substantially limiting the occasions for judicial review,” id., and

expressing a “presumption that arbitration awards will be confirmed.” Andersons, Inc. v. Horton

Farms, Inc., 166 F.3d 308, 328 (6th Cir. 1998). Under the FAA, courts may vacate an arbitration

award under the four express statutory grounds in § 10(a)(1)-(4). And, though accompanied by

some uncertainty, see Hall St. Assoc., L.L.C. v. Mattel, Inc., 552 U.S. 576, 128 S.Ct. 1396, 170

L.Ed.2d 254 (2008), the Sixth Circuit also recognizes that judicial intervention may be

appropriate where arbitrators act with “manifest disregard for the law,” see, e.g., Grain v. Trinity

Health, 551 F.3d 374, 380 (6th Cir. 2008), cert. denied, 558 U.S. 820, 130 S.Ct. 96, 175 L.Ed.2d




                                                 2
30 (2009); Coffee Beanery, Ltd. v. WW, L.L.C., 300 F. App’x 415 (6th Cir. 2008), cert. denied,

558 U.S. 819, 130 S.Ct. 81, 175 L.Ed.2d 28 (2009).

       In light of the policies underlying the FAA, a party seeking vacatur of an arbitration

award “must clear a high hurdle.” Stolt–Nielsen S.A. v. AnimalFeeds Int'l Corp., 559 U.S. 662,

130 S.Ct. 1758, 1767, 176 L.Ed.2d 605 (2010). “When courts are called on to review an

arbitrator’s decision, the review is very narrow; [it is] one of the narrowest standards of judicial

review in all of American jurisprudence.” Uhl v. Komatsu Forklift Co., 512 F.3d 294, 305 (6th

Cir. 2008) (alteration in original) (quoting Nationwide Mut. Ins. Co. v. Home Ins. Co., 429 F.3d

640, 643 (6th Cir. 2005)); see also NCR Corp. v. Sac–Co., Inc., 43 F.3d 1076, 1079 (6th Cir.

1995) (noting that a court’s review of an arbitration award “is generally extremely narrow”).

Thus, as the U.S. Supreme Court has long held, “the courts play only a limited role when asked

to review the decision of an arbitrator,” and are not authorized to reconsider the merits of an

award. United Paperworkers Int'l Union, AFL–CIO v. Misco, Inc., 484 U.S. 29, 36, 108 S.Ct.

364, 98 L.Ed.2d 286 (1987). Stated another way, even “the arbitrator's ‘improvident, even silly,

factfinding’ does not provide a basis for a reviewing court to refuse to enforce an award.” Major

League Baseball Players Ass'n v. Garvey, 532 U.S. 504, 509, 121 S.Ct. 1724, 149 L.Ed.2d 740

(2001) (quoting Misco, 484 U.S. at 39, 108 S.Ct. 364). Accordingly, as the Sixth Circuit has

succinctly instructed, “[C]ourts must refrain from reversing an arbitrator simply because the

court disagrees with the result or believes the arbitrator made a serious legal or factual error.”

Solvay, 442 F.3d at 476 (alteration in original) (emphasis omitted) (quoting Misco, 484 U.S. at

38, 108 S.Ct. 364). In essence, “if a court can find any line of argument that is legally plausible

and supports the award then it must be confirmed.” Id. (quoting Merrill Lynch, Pierce, Fenner &

Smith v. Jaros, 70 F.3d 418, 421 (6th Cir. 1995)).



                                                 3
                                          DISCUSSION

       The issue before the Court is whether to confirm or vacate the final arbitration award

issued by the Panel on May 22, 2019. The Sixth Circuit interprets §§ 9 and 10 of the FAA as

making clear that confirmation or vacatur is to be a summary proceeding, “and [that] the court

must confirm the award where it is not vacated, modified or corrected.” Wachovia Securities,

Inc. v. Gangale, 125 F. App’x 671, 676 (6th Cir. 2005). Under the FAA, an arbitration award

may be vacated on any of the following statutory grounds:

       1. where the award was procured by corruption, fraud, or undue means;

       2. where there was evident partiality or corruption in the arbitrators, or either of them;

       3. where the arbitrators were guilty of misconduct in refusing to postpone the hearing,
       upon sufficient cause shown, or in refusing to hear evidence pertinent and material to the
       controversy; or of any other misbehavior by which the rights of any party have been
       prejudiced; or

       4. where the arbitrators exceeded their powers, or so imperfectly executed them that a
       mutual, final, and definite award upon the subject matter submitted was not made.

9 U.S.C. § 10(a). The Supreme Court has expressly held that § 10 “provide[s] the FAA’s

exclusive grounds for expedited vacatur.” Hall, 552 U.S. at 584. However, even in light of Hall,

the Sixth Circuit continues to recognize that an award may also be vacated where found to be in

“manifest disregard of the law.” E.g., Grain, 551 F.3d at 380; Coffee Beanery, 300 F. App’x at

415.

       Here, PolyOne argues that the Final Award should be vacated for three reasons: (1) the

arbitrators exceeded their powers by imposing the burden of proof on PolyOne in violation of the

2007 Settlement Agreement; (2) the arbitrators manifestly disregarded the legal principle that

rejects incremental cost allocation; and (3) the award violates the well-established public policy




                                                 4
of requiring polluters to pay for the environmental harm they cause.1 [DN 1 at 2–3]. The Court

will address each argument in turn.

    1. Imposing the Burden of Proof on PolyOne

          First, PolyOne claims “the arbitrators exceeded their power” by imposing a burden on

PolyOne that was not permitted by the parties’ 2007 Settlement Agreement. [DN 6 at 238]. In

this Circuit, “[t]he burden of proving that the arbitrators exceeded their authority is great.”

Solvay, 442 F.3d at 476 (quoting Nationwide Mut. Ins. Co. v. Home Ins. Co., 330 F.3d 843, 845

(6th Cir. 2003)). “[C]ourts must accord an arbitrator's decision substantial deference because it is

the arbitrator's construction of the agreement, not the court’s construction, to which the parties

have agreed.” Id. (quoting Beacon Journal Publ'g Co. v. Akron Newspaper Guild, Local No. 7,

114 F.3d 596, 599 (6th Cir. 1997)). Because “[a]rbitration is a matter of contract ... [t]he terms of

the [arbitration] contract define the powers of the arbitrator, and ‘as long as the arbitrator is even

arguably construing or applying the [arbitration] contract and acting within the scope of his

authority, that a court is convinced he committed a serious error does not suffice to overturn his

decision.’” Id. at 475–76 (quoting Misco, 484 U.S. at 38). Further, “courts must refrain from

reversing an arbitrator simply because the court disagrees with the result or believes the

arbitrator made a serious legal or factual error.” Id. at 476 (alteration omitted) (second emphasis

added) (quoting Merrill Lynch, Pierce, Fenner & Smith v. Jaros, 70 F.3d 418, 421 (6th Cir.

1995)).



1
  In its Motion to Vacate, PolyOne argued that the Final Award should be vacated because the 2007
Settlement Agreement is invalid and unenforceable. [DN 6 at 228]. However, after PolyOne submitted its
motion, the Sixth Circuit found that PolyOne waived its right to challenge the 2007 Settlement
Agreement in this proceeding. See PolyOne Corp. v. Westlake Vinyls, Inc., 937 F.3d 692 (6th Cir. 2019).
PolyOne appears to concede that it is now precluded from challenging the Final Award on the basis that
the underlying agreement is invalid given that it has not presented this argument since the Sixth Circuit
ruled on the issue.

                                                   5
        Following the Supreme Court's guidance in United Steelworkers, the Sixth Circuit has

instructed, “if the arbitrator's award draws its essence from the . . . agreement, and is not merely

the arbitrator's own brand of industrial justice, the award is legitimate.” Solvay, 442 F.3d at 476

(internal quotation marks omitted) (quoting Beacon Journal Publ'g, 114 F.3d at 599; United

Steelworkers, 363 U.S. at 597). An award fails to “draw its essence from the agreement” when:


         (1) it conflicts with express terms of the agreement; (2) it imposes additional
         requirements not expressly provided for in the agreement; (3) it is not rationally
         supported by or derived from the agreement; or (4) it is based on “general
         considerations of fairness and equity” instead of the exact terms of the agreement.
Id. (quoting Beacon Journal Publ'g, 114 F.3d at 600).2 Here, PolyOne contends that “[t]he 2007

Settlement Agreement under which the Arbitration proceeded provides unambiguously that each

party in the Arbitration bears an equal burden to prove the allocation of Allocable Costs it

seeks.” [DN 6 at 238]. Thus, the Court will analyze whether the Final Award “conflicts with

express terms” of the 2007 Settlement Agreement.

        PolyOne argues that the equal burden of proof is summarized in Exhibit C, Section 1:

“Initiation of Arbitration” of the 2007 Settlement Agreement:


         1.1 The initiating Party (the “Claimant”) shall serve on the other Party (the
         “Respondent”) written notice of its intent to initiate Arbitration (the “Demand”). The
         Demand shall contain a statement setting forth:

                (a) The amount if, agree upon, of the Allocable Costs at issue in the
                    Arbitration;

                (b) If the amount of Allocable Costs at issue is not agreed upon, the Claimant’s
                    proposed amount of the Allocable Costs to be at issue in the Arbitration and
                    a brief statement in support of that proposed amount;


2
  Before engaging in the “draws its essence” analysis, “courts must distinguish between contract
provisions that concern ‘arbitrability’—i.e., what sorts of disputes are proper subjects for arbitration—and
those that do not.” Solvay, 442 at 477. Here, the parties do not “challenge the arbitrator’s authority to
decide” which party bore the burden of proof. Id. (quoting Davis v. Chevy Chase Fin., Ltd., 667 F.2d 160,
167 (D.C. Cir. 1981)). Thus, the Court will proceed with the “draws its essence” analysis.



                                                     6
                (c) The amount of Allocable Costs that Claimant contends should be
                    allocated to each Party and a brief statement in support of that
                    allocation;

         ....

         1.4 The Respondent shall file an answering statement to the Demand (the
         “Response”). If the amount of Allocable Costs at issue is not agreed upon, the
         Response shall include the Respondent’s proposed amount of the Allocable Costs to
         be at issue in the Arbitration and a brief statement in support of that proposed amount.
         The Response shall include the amount of Allocable Costs that Respondent
         contends should be allocated to each Party and a brief statement in support of
         that allocation. The Response may address any allegations in the Demand; provided
         however, that allegations of the Claimant not addressed by Respondent are deemed to
         be denied.
[DN 6-1 at 268–69] (emphasis in PolyOne’s Motion to Vacate). PolyOne attempts to connect

this language to the “reciprocal indemnity obligations” found in the parties’ 1900 and 1997

Agreements3 and Section 3.1 of the 2007 Settlement Agreement4 by arguing:


        Under the 2007 Settlement Agreement, PolyOne assumed “initial responsibility” to pay
        100% of Allocable Costs as defined by the Agreement, including (1) costs incurred
        directly by PolyOne and (2) costs “that Westlake contends are PolyOne’s
        responsibility” under applicable agreements. The “initial responsibility” would continue
        until an allocation was determined in an arbitration or court proceeding. Critically, the
        2007 Settlement Agreement “does not modify” the parties’ underlying indemnity
        agreements and is not itself an allocation of liability. Thus, the “initial responsibility”
        provision in the 2007 Settlement Agreement, which requires PolyOne to take initial
        responsibility for costs that Westlake merely contends it is entitled to under the parties’
        indemnity agreements, cannot be read to modify Westlake’s burden during an
        arbitration proceeding to prove it is entitled to indemnification for such costs.

[DN 6 at 239–40].

3
  The Final Award describes the parties’ reciprocal indemnity obligations as follows: “Generally, ...
PolyOne (standing in Goodrich's shoes) is required to indemnify and hold Westlake harmless from all
costs and expenses that arise out of or relate to Goodrich's contamination at the Site and Goodrich's
Retained Liabilities. Conversely, Westlake is required to indemnify and hold Goodrich harmless (with
PolyOne standing in Goodrich's shoes) from all costs and expenses that arise out of or relate to Westlake's
contamination.” [DN 6-2 at 313 (quoting WL PH Brief, p. 240)].
4
  Section 3.1 “Initial Responsibility” states: “PolyOne will pay 100% of the Allocable Costs as defined in
Section 3.3 incurred in connection with the RCRA Permit, PCAP, and investigation and/or remediation
activities associated with the Calvert City Site after July 31, 2007, including, without limitation, payment
of the invoices submitted by Westlake that are referenced in Section 3.2, PolyOne’s responsibility to pay
100% of the Allocable Costs shall continue unless and until that percentage is modified pursuant to the
procedures described in Section 4, Section 5, or Section 6. PolyOne’s agreement to pay 100% of the
Allocable Costs shall not be deemed to constitute an admission by PolyOne of any liability for any
portion of the Allocable Costs.” [DN 6-1 at 252].

                                                     7
        The Court is unpersuaded by this argument. In the context of the 2007 Settlement

Agreement, Section 1 merely establishes the procedure by which PolyOne or Westlake may

initiate arbitration. It requires the initiating party to state the amount of Allocable Costs it

contends should be assigned to each party, including a brief statement in support of that

allocation, presumably to notify the other party what issues will be arbitrated. Section 1 does not

“expressly impose an equal burden on both parties to support their proposed allocations of

Allocable Costs in an arbitration.” [DN 39 at 772] (emphasis added). Nor does the plain

meaning of the language change in light of the parties’ reciprocal indemnity obligations and

PolyOne’s initial responsibility to pay the Allocable Costs. Thus, the Panel did not exceed its

authority by contradicting the express terms of the 2007 Settlement Agreement.

        Furthermore, the 2007 Settlement Agreement appears silent as to which party should bear

the burden of proof at arbitration. Thus, the Court is prohibited from engaging in contract

interpretation on this matter. See Beacon Journal Publ'g Co, 114 F.3d at 599 (“[C]ourts must

accord an arbitrator's decision substantial deference because it is the arbitrator's construction of

the agreement, not the court’s construction, to which the parties have agreed.”).5 Instead, if the

Court “can find any line of argument that is legally plausible and supports the award then it must

be confirmed.” Solvay, 442 F.3d at 483 (alteration in original) (quoting Jaros, 70 F.3d at 421).

        Here, the Panel determined that PolyOne had the burden of proof at arbitration for two

reasons. [See DN 6-2 at 313–16]. First, the Panel discussed this Court’s September 27, 2007

Memorandum Opinion which established that “Goodrich retain[ed] the burden of establishing

Westlake’s indemnity obligations and the fact and amount of Goodrich’s losses due to any

5
  This principle is also mentioned in the case relied on by PolyOne: Muskegon Cent. Dispatch 911 v.
Tiburon, Inc., 462 F. App’x 517, 525 (6th Cir. 2012). Although this case in not binding in this matter,
given that it applies the Michigan Arbitration Act rather than the FAA, the Sixth Circuit acknowledged
that if an arbitration agreement is silent on an issue, the district court is prohibited from “engaging in
contract interpretation, which is a duty reserved for the arbitrator.” Id.

                                                    8
contamination by Westlake.” Id. at 314. The Panel reasoned the Memorandum Opinion was “at

least persuasive authority for the proposition that PolyOne has the burden on precisely the issues

described by the Court, i.e., ‘Westlake’s indemnity obligations, and the fact and amount of

Goodrich’s losses due to Westlake’s contamination.’” Id. at 315–16. Moreover, the Panel

“independently determined that PolyOne had the burden or proof” given that PolyOne “has

looked and acted like a claimant or plaintiff bearing the burden of proof throughout” the

arbitration proceeding. Id. at 316. Specifically, PolyOne filed the Demand initiating the

proceeding, put on its evidence first, and insisted upon presenting rebuttal evidence. Id.

Additionally, PolyOne sought recovery of money from Westlake pursuant to the indemnity

clauses running from Westlake to Goodrich. Id. Thus, the Panel concluded, “all of these factors

weigh heavily in favor of the conclusion that PolyOne has the burden of proof.” Id.

       Upon review, the Court concludes that this is a legally plausible argument in support of

imposing the burden of proof on PolyOne. See Zebrowski & Assocs., Inc. v. City of Indianapolis,

457 N.E.2d 259, 261 (Ind. Ct. App. 1983) (“[T]he burden of proof is on the indemnitee, . . . to

prove all the material elements of its cause of action by a preponderance of the evidence.”);

Acuity Mut. Ins. Co. v. T & R Pavement Markings, Inc., No. 1:10-CV-00239-SEB, 2011 WL

2472246, at *4 (S.D. Ind. June 21, 2011) (“It is the indemnitee’s burden to prove entitlement to

indemnification under the terms of an existing contract”); In re Purdy, 870 F.3d 436, 446–47

(6th Cir. 2017) (“[S]ince both CFB and Sunshine are making affirmative claims to the proceeds

of the cattle, both parties bear the burden of proof on their claims.”).6 Therefore, the Final Award

must be confirmed.


6
  The Court also rejects PolyOne’s assertion that “not only did the Panel exceed its powers in imposing
the burden of proof solely on PolyOne, it exacerbated that error by admittedly making that burden an
impossible one for PolyOne to meet.” [DN 6 at 241]. PolyOne argues that “because of the indivisible
nature of the groundwater contamination at the Site, the Panel understood that neither party could

                                                  9
    2. Manifest Disregard for the Law

        Second, PolyOne contends that the Final Award should be vacated because it was issued

in manifest disregard for the law. [DN 6 at 242]. To constitute a manifest disregard for the law,

“[a] mere error in interpretation or application of the law is insufficient. Rather, the decision

must fly in the face of clearly established precedent.’” Coffee Beanery, 300 F. App’x at 418

(quoting Jaros, 70 F.3d at 421). An arbitrator acts with manifest disregard for the law where “(1)

the applicable legal principle is clearly defined and not subject to reasonable debate; and (2) the

arbitrators refused to heed that legal principle.” Id. (quoting Jaros, 70 F.3d at 421).

        Here, PolyOne claims the applicable legal principle is the prohibition against using

incremental cost analysis in allocating remediation costs. [DN 6 at 244]. Under this standard,

Westlake could be held liable for contamination even if the contamination did not incrementally

increase the remediation costs. Id. Failure to adhere to this principle would allow Westlake to

contaminate at will without bearing the burden of remediation costs. Id. While PolyOne believes

the Panel “superficially acknowledged” the prohibition against incremental cost analysis, it

claims the arbitrators “repeatedly ignored it to absolve Westlake from liability for remediating

environmental contamination that the Panel found Westlake had caused.” Id. at 243.

        In response, Westlake argues that PolyOne’s argument is “baseless” and notes that the

“Panel found a complete lack of evidence of the fact or amount of Westlake contamination and

the fact or amount of any costs attributable to that contamination.” [DN 35 at 744]. Thus, the


demonstrate what specific portion of the groundwater was contaminated by which party, and what
specific costs were caused by which groundwater contamination.” Id. at 242. PolyOne’s argument is
without merit. The Panel did not place an impossible burden on PolyOne, nor did it make any statement
to that effect. The Panel acknowledged that the PCAP system indiscriminately removes contamination
from the groundwater regardless of who placed it there. [DN 6-2 at 303]. Moreover, it noted that PolyOne
could recover the costs associated with running the PCAP system, if it could establish “both the fact and
amount of cost caused by Westlake contamination.” Id. at 303–04. However, the Panel concluded: “That
evidence is missing here.” Id. at 304. Thus, PolyOne’s burden of proof was not impossible to meet⸺it
simply failed to do so.

                                                   10
“Panel did not disregard any legal principle prohibiting a party from contaminating at will.

Instead, the Panel simply found that PolyOne failed to prove that Westlake had actually

contributed in any material way to the contamination at the Site, or that Westlake’s activities

were the cause of any of the costs at issue.” Id. at 745.

       The Court agrees. The Panel noted: (1) “Westlake is liable for indemnity for remediation

costs for contamination caused by Westlake.”; and (2) “Westlake can be liable for certain

contamination even if Westlake contamination did not incrementally increase the cost” of

remediation. [DN 6-2 at 322]. However, based on the evidence presented, the Panel concluded

that PolyOne failed to establish “(1) the amount of contamination caused by Westlake, (2) the

cause of any cost of investigation or remediation, or (3) the fact or amount of any cost caused by

any such contamination, investigation, or remediation allegedly caused by Westlake.” Id. at 292.

Thus, the Panel’s decision to impose 100% of the Allocable Cost on PolyOne was based on the

evidence presented during arbitration, not a manifest disregard for the law. Therefore, the Final

Award shall not be vacated on this basis.

   3. Violation of Public Policy

       Similarly, PolyOne contends the Final Award should be vacated because it violates

public policy. [DN 6 at 245]. It argues that “[w]hen an arbitrator’s interpretation of a contract

violates ‘some explicit public policy’ that is ‘well defined and dominant’ that interpretation

should not be enforced by the Court.” Id. (citing Misco, 484 U.S. at 43). Here, PolyOne claims

there is a well-established public policy of protecting environmentally sensitive waterways from

environmental contamination, as well as a policy requiring polluters to pay for the environmental

harm they cause. Id. at 246. Despite finding that Westlake contributed to environmental

contamination at the Site, the Panel assigned 0% of the Allocable Costs to the company. Id. at



                                                  11
247. Thus, PolyOne asserts, the Final Award “essentially issues Westlake a blank check to

continue polluting, regardless of the volume or magnitude of the harm to the surrounding

environment . . . .” Id.

        In response, Westlake rejects PolyOne’s assertion that it “pollutes with impunity” and

notes the Panel’s finding that Westlake remedies its environmental releases as they occur, as

required by environmental laws. [DN 35 at 745]. Moreover, Westlake argues that the Final

Award was based on PolyOne’s failure to provide evidence of the fact or amount of

unremediated Westlake contamination or resulting costs incurred by PolyOne. Id. at 745–46. It

was this finding, not a disregard for public policy, that led the Panel to assign 100% of the

Allocable Costs to PolyOne. Id.

        Again, the Court agrees with Westlake. The Final Award specifically notes that “the

relevant indemnity agreements provide that Westlake is indeed responsible for PolyOne’s out-of-

pocket” costs to remediate contamination caused by Westlake. [DN 6-2 at 302]. However, “[t]he

evidence did not establish the amount of contamination caused by [Westlake’s] alleged poor

remediation, or the fact or amount of any cost for remediation of any such contamination.” Id.

Thus, 100% of the Allocable Costs were assigned to PolyOne. The Final Award was well-

reasoned based on the evidence presented to the Panel. It does not disregard public policy or

permit “Westlake to pollute with impunity.” [DN 6 at 247]. It merely requires PolyOne prove the

fact and amount of costs to remediate Westlake’s contamination, which it failed to do.

Accordingly, the Final Award shall not be vacated due to violation of public policy.

                                         CONCLUSION

        For the reasons stated herein, the Court finds there is no basis to vacate the Final Award.

In the Sixth Circuit, “the court must confirm the award where it is not vacated, modified or

corrected.” Gangale, 125 F. App’x at 676. Thus, the Final Award is confirmed.

                                                12
       IT IS HEREBY ORDERED: PolyOne’s Motion to Vacate, [DN 1], is DENIED and

Westlake’s Motion to Confirm, [DN 13], is GRANTED. This case is no longer on the active

docket and is now closed.

       IT IS SO ORDERED.




                                                      February 10, 2020




CC: Attorneys of Record




                                          13
